


Exhibit 10.131

 

RESTRICTED STOCK AGREEMENT

 

This Agreement (the “Agreement”) is made as of the 31st day of October, 2007
(“Date of Award”), between Medarex, Inc., a New Jersey corporation (the
“Company”), and Ursula Bartels (the “Grantee”).  In consideration of the
agreements set forth below, the Company and the Grantee agree as follows:

 

1.                                       Grant.  A restricted stock award
(“Award”) of 15,000 shares (“Award Shares”) of the Company’s common stock, $.01
par value per share (“Common Stock”), is hereby granted by the Company to the
Grantee subject to (i) the terms and conditions hereof, (ii) the provisions of
the Medarex, Inc. 2005 Equity Incentive Plan (the “Plan”), a copy of which is
attached hereto as Exhibit A and the terms of which are incorporated by
reference herein, and (iii) the terms and conditions of the Grantee’s employment
agreement with the Company dated October 16, 2007 (the “Employment Agreement”),
and (iv) the receipt by the Company of a stock power endorsed in blank by the
Grantee, in the form attached hereto as Exhibit B.  All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Plan. 
The term “Cause” as used herein shall have the meaning set forth in
Section 6.C.(1) of the Employment Agreement and not in the Plan.  In the event
of any conflict between the provisions of this Agreement, the Employment
Agreement and those of the Plan, the provisions of the Plan shall control.

 

2.                                       Transfer Restrictions.  None of the
Award Shares shall be sold, assigned, pledged or otherwise transferred,
voluntarily or involuntarily, by the Grantee, except in accordance with the
terms of this Agreement and the Plan.

 

3.                                       Release of Restrictions.

 

(a) The restrictions set forth in Section 2 above shall lapse on October 22,
2010 with respect to all 15,000 Award Shares, provided, however, that if, prior
to October 22, 2010, the Grantee’s employment with the Company is terminated by
the Company either (i) without Cause or (ii) after giving the Grantee notice of
non-renewal of the Employment Agreement, the restrictions set forth in Section 2
above shall be deemed to have lapsed with respect to 1/36th of the Award Shares
for each month of Grantee’s employment with the Company beginning on October 22,
2007 and ending on Grantee’s termination date.

 

(b) In the event the Grantee’s employment with the Company is terminated prior
to the date the restrictions lapse, as provided in Section 3(a), due to the
Grantee’s retirement, permanent disability, or death, or in cases of special
circumstances, the Committee may, in its sole discretion, when it finds that a
waiver would be in the best interests of the Company, waive in whole or in part
any or all remaining restrictions with respect to the Grantee’s Award Shares.

 

4.                                       Forfeiture.  Except as set forth in
Section 3 above, in the event the Grantee’s employment with the Company is
terminated for any reason prior to the date the restrictions lapse

 

--------------------------------------------------------------------------------


 

as provided in Section 3 above, the Award Shares for which restrictions have not
lapsed shall be forfeited to the Company.

 

5.                                       Tender Offer/Merger; Adjustment of
Shares.  Notwithstanding anything contained herein to the contrary:

 

(a)                                  Award Shares (i) may be tendered in
response to a tender offer for or a request or invitation to tenders of greater
than 50% of the outstanding Common Stock of the Company or (ii) may be
surrendered in a merger, consolidation or share exchange involving the Company;
provided, however, that in each case, in the event such tender offer, request
for tender, merger, consolidation or share exchange does not result in a Change
in Control, the securities or other consideration received in exchange therefore
shall thereafter be subject to the restrictions and conditions set forth
herein.  Notwithstanding anything in the foregoing to the contrary, upon a
Change in Control any and all restrictions on restricted stock shall lapse
regardless of the restriction period established by the Committee and all such
restricted stock shall become fully vested and nonforfeitable.

 

(b)                                 In the event of any change in the
outstanding Common Stock resulting from a subdivision or consolidation of
shares, whether through reorganization, recapitalization, share split, reverse
share split, share distribution or combination of shares or the payment of a
share dividend, the Award Shares shall be treated in the same manner in any such
transaction as other Common Stock.  Any Common Stock or other securities
received by the Grantee with respect to the Award Shares in any such transaction
shall be subject to the restrictions and conditions set forth herein.

 

6.                                       Rights as Stockholder.  The Grantee
shall be entitled to all of the rights of a stockholder with respect to the
Award Shares held in escrow including the right to vote such shares and to
receive dividends and other distributions payable with respect to such shares
since the Date of Award, even if some or all of such Award Shares have not yet
vested and been released from the restrictions set forth in Section 2 above.

 

7.                                       Escrow of Share Certificates. 
Certificates for the Award Shares shall be issued in the Grantee’s name and
shall be held in escrow by the Company until all restrictions lapse or such
shares are forfeited as provided herein; provided, however, that the terms of
such escrow shall make allowance for the transactions contemplated by Section 5
above.  A certificate or certificates representing the Award Shares as to which
restrictions have lapsed shall be delivered to the Grantee upon such lapse,
provided that any withholding obligations of the Company are satisfied pursuant
to Section 9 below.

 

8.                                       Government Regulations. 
Notwithstanding anything contained herein to the contrary, the Company’s
obligation to issue or deliver certificates evidencing the Award Shares shall be
subject to all applicable laws, rules and regulations and to such approvals by
any governmental agencies or national securities exchanges as may be required.

 

--------------------------------------------------------------------------------


 

9.                                       Withholding Taxes.  The Company shall
have the right to require the Grantee to remit to the Company, or to withhold
from other amounts payable to the Grantee, as compensation or otherwise, an
amount sufficient to satisfy all federal, state and local withholding tax
requirements which may arise in connection with this Award.

 

10.                                 Tax Consequences.   The acquisition and
vesting of the Award Shares may have adverse tax consequences to the Grantee
that may be avoided or mitigated by filing an election under Section 83(b) of
the Code.  Such election must be filed within thirty (30) days after the date
this Award is granted.  The Grantee hereby acknowledges that it is her
responsibility, and not the Company’s, to file a timely election under
Section 83(b) of the Code, even if the Grantee requests the Company to make such
filing on her behalf.

 

11.                                 Award not a Service Contract.  This Award is
not an employment or service contract, and nothing in this Award shall be deemed
to create in any way whatsoever any obligation on the Grantee’s part to continue
in the employ of or service to the Company, or on the part of the Company to
continue the Grantee’s employment or service.

 

12.                                 Governing Law.  This Agreement shall be
construed under the laws of the State of New Jersey, without regard to its
conflicts of laws principles.

 

IN WITNESS WHEREOF, the Company has caused this Award to be granted on the date
first above written.

 

 

Medarex, Inc.

 

 

 

 

 

By:

  /s/ Howard H. Pien

 

 

 

Howard H. Pien,

 

 

President and

 

 

Chief Executive Officer

Accepted:

 

  /s/ Ursula Bartels

 

Ursula Bartels – Grantee

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK POWER

 

FOR VALUE RECEIVED

 

 

 

 

Please insert Social Security or other

 

  Identification number of assignee

 

Hereby sell, assign and transfer unto:

 

 

(                               ) Shares of the                          Capital
Stock of                                                standing in my (our)
name(s) on the books of said Corporation represented by
Certificate(s) No.(s)                                                                                         

 

herewith and do hereby irrevocably constitute and
appoint                                                                                                     

 

Attorney to transfer the said stock on the books of said Corporation with full
power of substitution in the premises.

 

 

Dated:

 

 

By:

 

 

 

 

Signature Guaranteed*

 

 

 

 

--------------------------------------------------------------------------------

* An eligible guarantor is a member of one of the Acceptable Signature Guarantee
Medallion Programs (STAMP, SEMP, NYSEMSP) with a bond limit of $500,000 or more,
or has applied to us and has been accepted by Continental Stock Transfer & Trust
Company as of current date.

 

--------------------------------------------------------------------------------
